Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145477(51)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                     SC: 145477
  v                                                                 COA: 304273
                                                                    Monroe CC: 06-035599-FH
  ALFONZO ANTWON JOHNSON,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of amicus curiae Attorney General to
  participate in oral argument by sharing the Macomb County Prosecutor’s allotted time for
  argument is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 15, 2013
                                                                               Clerk